Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Amendment filed 2/22/2021 has been entered. 
Claims 12, 17-20 are cancelled and claims 1-11 are withdrawn. 
Pending claims 13-16, 21-25 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 23, limitations reciting “de-energizing the needle” in lines 6 and 24-25, respectively, are unclear and indefinite. As best understood by the examiner, the needle actuator is energized and de-energized, not the valve needle. Appropriate correction is required. Claims 24-25 are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futonagane (US 2010/0133361) in view of Ismailov (US 2002/0000216), further in view of Kawakami (US 2016/0237972).
Re claim 23, Futonagane teaches a method, comprising: 
 (when engine operates in low-load state; par. 4, 15, 61) energizing a needle actuator (valves 23+32 and solenoid actuator; par. 56) of the fuel injector (shown in figs. 1, 5A, 5B) for a first duration (time duration that causes lifting of outer needle 13; see annotation) to move a first needle (13) of the fuel injector from a closed position of the first needle (bottom position; par. 49) to an open position of the first needle (outer needle 13 is lifted to an open position), and de-energizing the needle upon completion of the first duration (par. 58, when valve 23’s returned mode is off, outer needle 13 is 
wherein the fuel injector (figs. 1 and/or 5A, 5B) includes a plurality of injection holes (hole groups 15 and hole groups 14; par. 47), the plurality of injection holes (14, 15) including at least one first injection hole (15), the at least one first injection hole (15) positioned between at least one second injection hole (14) and a body of a nozzle (cylindrical body part of nozzle body 11) of the fuel injector, and wherein moving the first needle of the fuel injector from the closed position of the first needle to the open position of the first needle allows fuel to only flow through the at least one first injection hole (par. 45: “The left part of FIG. 2 shows the fuel injection valve in which only an outer needle valve is lifted”); 
where the second desired amount of fuel is greater than the first desired amount of fuel (when engine operates in high-load state, since injection rate is higher, for a longer length of time as shown in figs. 3B-3C and figs. 6B-6C; par. 4, 15, 63), continuously energizing the needle actuator (valves 23+32 and solenoid actuator) of the fuel injector (shown in figs. 1 and/or 5A,5B) for a second duration (duration that causes both the outer needle 13 and inner needle 12 to lift up), wherein the second duration is longer than the first duration (see figs. 3B-C and 6B-C), 
wherein continuously energizing the needle actuator for the second duration moves the first needle to the open position of the first needle whereby fuel is injected from only the at least one first injection hole (as shown on left side of fig. 2; see par. 56), and then moves a second needle (12) of the fuel injector from a closed position of the 
wherein both the first needle being moved into the open position of the first needle and the second needle being moved into the open position of the second needle allows fuel to be injected from both the at least one first injection hole (15) and the at least one second injection hole (14; as shown on the right side of fig. 2), the first needle (13) surrounding a portion of the second needle (12) and the second needle (12) positioned closer to a tip end of the nozzle tip than the first needle (inner needle 12 is positioned lower than outer needle 13), 
a) Futonagane discloses the valve 23 and solenoid actuator (par. 55) being controlled by an ECU (engine control unit, a type of electronic control unit) but fails to explicitly teach the needle actuator being energized by a power source, wherein the power source is an alternator/generator or a battery.
However, Ismailov teaches a fuel injector, in the same field of endeavor, having an actuator 80 being energized by a power source (battery) with voltage being 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futonagane to incorporate the teachings of Ismailov to provide the needle actuator being energized by a power source that is a battery. Doing so would provide a reliable power supply allowing quick valve actuation without burning the coil, as taught by Ismailov in paragraph 49. 
b) Although the system operates based on low-load state and high-load states that dictates the first and second fuel injection amount (par. 4, 15, 61, 63), Futonagane does not explicitly teach a step of determining a first desired amount of fuel from a fuel injector and actuate needle actuator according the first determined fuel amount; and determining a second desired amount of fuel from the fuel injector and actuate needle actuator according the second determined fuel amount. 
However, Kawakami discloses a fuel injecting method (operation of the fuel injector shown in figs. 1-3) in the same field of endeavor, wherein the system calculates the amount of fuel injection based on the operating state of the engine (par. 67, 68) in order to actuate the needle lifting actions accordingly to minimize smoke (par. 9, 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futonagane to incorporate the teachings of Kawakami to provide determining a first desired amount of fuel from a fuel injector and actuate needle actuator according the first determined fuel amount; and determining a second desired amount of fuel from the fuel injector and 

Re claim 24, Futonagane, as modified above, teaches the method of claim 23, wherein the needle actuator is a valve (23 is a control valve).

Re claim 25, Futonagane, as modified, teaches the method of claim 24, wherein Futonagane does not explicitly discloses an inner diameter of each of the at least one first injection hole (15) is smaller than an inner diameter of each of the at least one second injection hole (14).
However, Futonagane discloses (in paragraph 4) that it has been known to utilize a set of smaller diameter injection holes for low-load state similar to the utilization of first-injection-holes-15-only mode and utilize a set of larger diameter injection holes for a high load-state similar to the utilization of the second injection holes 14 shown in fig. 2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Futonagane to incorporate the known disclosed diameter configuration to provide an inner diameter of each of the at least one first injection hole (15) is smaller than an inner diameter of each of the at least one second injection hole (14). Doing so would provide for the optimized amount of fuel desired for each load-state as taught by Futonagane in paragraph 4. 


Allowable Subject Matter
Claims 13-16, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts fail to teach and render obvious the combination of functional and structural limitations in claims 13. No additional evidence was found to further make it obvious to add the chamber walls and utilize the chamber walls to separate the biasing members from the fuel passage as claimed. Claims 13-16, 21, and 22 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-16, 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752